Citation Nr: 1826369	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.

5. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 until February 1987.

 These matters before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in May 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The issues of entitlement to service connection for an acquired psychiatric condition, a back disability, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a March 2018 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant, at the March 2018 Travel Board hearing indicated that it is his intent to withdraw the appeal for whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder. (See Board hearing transcript page 2). Additionally, in a March 2018 correspondence, the Veteran noted his desire to withdraw his claim his claim for to reopen a claim seeking entitlement to service connection for a seizure disorder. Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder.



ORDER

The appeal as to the issue of whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a seizure disorder is dismissed.


REMAND

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claim for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

In this case, without adequate medical examination and medical opinion in regard to the Veteran's claimed condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion are required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection.

The Board acknowledges the February 2012 opinion from the Veteran's VA treating physician, Dr. D. B., that opined that the Veteran's current PTSD is service-connected; explaining the Veteran was traumatized from seeing the effects of a bombing. The Board finds that the provided rationale to be inadequate and inconsistent with the Veteran statements on appeal. Specifically, the Veteran has asserted that his current psychiatric condition is related to the cold weather he endured while station in Germany and the treatment he experienced from his German colleagues. (See October 2010 VA psychiatry note, March 2018 Hearing Transcript, and November 2010 Statement in Support of the Claim).

Entitlement to service connection for a back disability.

In regard to the Veteran's for entitlement to service connection for a back disability, the Board finds that a remand is necessary.

In an July 2012 VA examination, the examiner opined that it is less likely than not that the Veteran's claimed back disorder incurred in or caused by his military service. The examiner noted the Veteran's in-service treatment of back pain but concluded it was acute in nature and associated with dysuria. Additionally, examiner relied, in part, on the lack of medical evidence between the Veteran's military service and his initial diagnosis. Here, the examiner failed to discuss the Veteran's consistent statements that he has experienced back pain since service, for which he relates to a fall during training. As the July 2012 medical opinion did not provide an adequate rationale, a supplemental examination and opinion is needed prior to the Board making a decision on the claim.

Entitlement to service connection for a left and right knee disorder.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claim for service connection for a bilateral knee disorder. 

In this case, without adequate medical examination and medical opinion in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA psychiatric examination in regard to entitlement to service connection for an acquired psychiatric disorder. The claims file should be made available for the clinician to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric condition, to include PTSD, related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for a back disability.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's back disorder is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

4. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for a right knee disorder and left knee disorder.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file. The examiner is requested to furnish an opinion on the following:

a.) Whether it is at least likely as not (50 percent probability or more) that the Veteran has a left knee disorder related to, caused by, or aggravated by her military service; and

b.) Whether it is at least likely as not (50 percent probability or more) that the Veteran has a right knee disorder related to, caused by, or aggravated by her military service. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

5. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


